Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3


          United States Court of Appeals
                       For the First Circuit


No. 03-1498

                  ONSY ZAKHARY and FADIA SADEK,
                 a/k/a FADI ZAKHARY, MONA LABIB,

                              Petitioners,

                                     v.

                 JOHN ASHCROFT, ATTORNEY GENERAL
                      OF THE UNITED STATES,

                               Respondent.



                ON PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                                  Before

                     Torruella, Circuit Judge,
                   Coffin, Senior Circuit Judge,
                     and Lynch, Circuit Judge.


     Saher Joseph Macarius, was on brief, for petitioners.
     John M. McAdams, Jr., Attorney, Office of Immigration
Litigation, Civil Division, with whom Peter D. Keisler, Assistant
Attorney General, Civil Division, and Douglas E. Ginsburg, Senior
Litigation Counsel, were on brief, for respondent.



                              May 26, 2004
              PER CURIAM. Petitioner Onsy Zakhary1 seeks review of the

Board of Immigration Appeals's ("BIA") order affirming the denial

of his application for asylum, withholding of removal and relief

under the Convention Against Torture.                   We affirm.

                                          I.

              Petitioner, a native and citizen of Egypt, was a resident

of Italy when he entered this country at Boston, Massachusetts, on

February 12, 1998, as a nonimmigrant visitor with authorization to

remain   in    the     United   States      for     a    temporary    period     ending

February 12, 1999.          On October 18, 1999, the Immigration and

Naturalization       Service      ("INS")       commenced     removal    proceedings

against petitioner by filing a Notice to Appear in immigration

court.    He     was    charged    with     being       removable    under   8   U.S.C.

§ 1227(a)(1)(B), as an alien who, after admission to the United

States as a nonimmigrant, remained in the United States longer than

permitted.

              At the hearing before the Immigration Judge ("IJ") the

petitioner, through counsel, admitted some factual allegations

against him, conceded removability and requested asylum.                         The IJ

found that the application was untimely under 8 U.S.C. § 1158(a)

(2)(B). The IJ also found, in the alternative, that petitioner had



1
   Fadia Sadek also seeks asylum. The basis of her claim is that
she married Onsy Zakhary in Massachusetts in 2001. Because her
claim is derivative, our affirmance of the BIA's denial of
Zakhary's claim necessarily affirms the denial of her claim.

                                          -2-
filed a frivolous asylum application after receiving warnings about

filing such an application.           Further, the IJ found that the

petitioner had been firmly resettled in Italy before entering the

United States. Accordingly, he was ordered removed to Italy, or in

the alternative, to Egypt.

           Some confusion exists as to whether petitioner will be

allowed into Italy.       Petitioner bases his claim of asylum on his

assertion that he will not be accepted into Italy and will be

returned to Egypt, where he claims to fear persecution.                  We may

affirm, however, without addressing whether petitioner will be

accepted   into   Italy    because,    even   assuming    arguendo      he   were

returned to Egypt, his claim for asylum fails.            That is because we

conclude that petitioner was firmly resettled in Italy and so

ineligible for asylum.      The finding of firm resettlement precludes

asylum relief whether or not petitioner will have difficulty

returning to Italy.       See Salazar v. Ashcroft, 359 F.3d 45, 51 (1st

Cir. 2004).

           Petitioner's      appeal   to    the   BIA   claims   that   he   had

established extraordinary circumstances to excuse his untimely

application and that he had a valid asylum claim.           The BIA affirmed

the application's denial for the reasons contained in the IJ's oral




                                      -3-
decision but reversed the finding that the petition was frivolous.

This appeal followed.2

                                       II.

             Petitioner   bears       the    burden    of    demonstrating    his

eligibility for asylum.      He must meet that burden by showing past

persecution or fear of future persecution.                   "Determinations of

eligibility for asylum or withholding of deportation are reviewed

under the substantial evidence standard." Fesseha v. Ashcroft, 333

F.3d 13, 18 (1st Cir. 2003); Albathani v. INS, 318 F.3d 365, 373

(1st Cir. 2003).      The agency decision is upheld if it is "supported

by reasonable, substantial, and probative evidence on the record

considered as a whole."         Fesseha, 333 F.3d at 18 (quoting INS v.

Elías-Zacarias, 502 U.S. 478, 481 (1992)).                  "This standard is a

deferential one: the petitioner must demonstrate that the evidence

he presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution." Id. (internal

quotations     and    citation    omitted).         Applicants    must   provide

conclusive evidence that they were targeted or fear becoming

targets for persecution.        Id.    To show fear of future persecution,

applicants must meet both subjective and objective prongs.                    Id.

The   asylum   applicant's    fear     must    be    genuine    and   objectively

reasonable.      To   satisfy    the    objective      prong,    an   applicant's


2
   Petitioner argued in his brief that the IJ's finding that his
application was untimely should be reversed. Because we affirm on
the merits, we need not address this procedural claim.

                                       -4-
testimony alone may be sufficient, but it must constitute credible,

direct and specific evidence of a reasonable fear of persecution.

El Moraghy v. Ashcroft, 331 F.3d 195, 203 (1st Cir. 2003).

             Petitioner is an Egyptian Coptic Christian. He testified

to the following facts.          While growing up in Egypt, he was a

practicing Christian.        His first alleged experience of persecution

was in 1960 while he attended an academy for electronic studies.

He alleges that he was subject to harassment, including insults and

the burning of his books.         The administrators threatened to fail

him, and he left the academy.

             Petitioner returned home from the academy and remained

there for two years.         He worked in a variety of jobs and then

enlisted to perform his mandatory service in the Egyptian army,

where the petitioner faced what he alleges to be the second

instance of persecution.           The alleged persecution involved a

commander who, according to petitioner, ordered him to attend

lectures about Islam, knowing he was a Christian.            At the lecture,

a cleric took him aside and spoke to him about conversion to Islam.

After   he    refused   to    convert,     the   cleric   reported    this   to

petitioner's commander.          Petitioner alleges that his off-base

privileges were revoked.         He was thereafter confined for about

twenty days in what he alleges were harsh conditions.                Petitioner

said that after his release from confinement he went to his brother

Yousry Zakhary's house. Petitioner never returned to the army. He


                                     -5-
worked in his brother's store until he left for Lebanon in February

1975.

          Petitioner eventually settled in Italy, where he stayed

from 1977 until his departure for the United States in 1998.

During that time, petitioner had a valid Italian work permit and

operated a dry-cleaning business.      Petitioner and Fadia Sadek had

two daughters while they lived in Italy.         Petitioner visited the

United States fifteen times during the time he lived in Italy and

never applied for asylum.

          The government argues that petitioner is ineligible for

asylum in the United States because he had "firmly resettled" in

Italy. Under the regulatory scheme, 8 C.F.R. §§ 208.13 and 208.15,

an IJ may not grant asylum to any applicant who "has been firmly

resettled within the meaning of § 208.15." 8 C.F.R. § 208.13(c)

(2)(i)(B); see also Yang v. INS, 79 F.3d 932, 939 (9th Cir.

1996)(holding   that   resettlement    in   a   third   country   normally

precludes asylum).     The definition of "firm resettlement" states

that:

          An alien is considered to be firmly resettled if, prior
          to arrival in the United States, he or she entered into
          another country with, or while in that country received,
          an offer of permanent resident status, citizenship, or
          some other type of permanent resettlement unless he or
          she establishes:

          (a)     That his or her entry into that country was a
                  necessary consequence of his or her flight from
                  persecution, that he or she remained in that
                  nation only as long as was necessary to arrange


                                 -6-
                      onward travel, and that he or she did not
                      establish significant ties in that country; or
           (b)        That the conditions of his or her residence in
                      that   country   were   so   substantially   and
                      consciously restricted by the authority of the
                      country of refuge that he or she was not in fact
                      resettled.

8 C.F.R. § 208.15.

           There is substantial evidence that petitioner was firmly

resettled in Italy.       Courts have consistently upheld BIA decisions

in which asylum was denied because the applicants were found to

have firmly resettled.         See Salazar v. Ashcroft, 359 F.3d 45, 51

(1st Cir. 2004);        see also     Mussie v. INS, 172 F.3d 329, 332 (4th

Cir.   1999);    Cheo    v.   INS,    162     F.3d   1227,   1229-30   (9th    Cir.

1998)(firm resettlement in Malaysia after Cambodian nationals lived

there for three years).         Petitioner lived in Italy for more than

two decades, operated a business, lived with Fadia Sadek, had two

daughters with her, and by his own admission, did not want to leave

because   he    was   happy   in     Italy.      There   are   no   indicia    that

petitioner was still "in flight" in Italy or that Italy, as country

of refuge, restricted him in any way.                Therefore, we affirm the

denial of asylum.

           If a petitioner is unable to satisfy the less stringent

standard for asylum, he is a fortiori unable to satisfy the test

for withholding of removal.            Albathani, 318 F.3d at 372.            Since

petitioner has not met the standard for well-founded fear of




                                        -7-
persecution,       he    cannot   meet   the     standard          for   withholding     of

removal.     The IJ's decision as to withholding is affirmed.

             Petitioner makes a final argument, based on his belief

that if he is returned to Italy he will be subsequently deported to

Egypt, where he alleges he will be tortured.                      Under Article III of

the Convention Against Torture, petitioner must demonstrate that it

is more likely than not that he will be tortured if removed to

Egypt   in   order      to    obtain   relief.         8    C.F.R.       §   208.16(c)(2).

Petitioner produced only his own testimony that he was tortured in

the past, which the IJ did not find credible. Petitioner presented

no documentary evidence to substantiate his allegations of torture

in Egypt. Further, his accounts were contradicted by a witness who

saw petitioner          frequently     during    the       time    he    alleges   he    was

tortured.    We see no reason to disturb the IJ's findings as to the

Torture Convention claims and the BIA's affirmance thereof.

                                         III.

             For    the      reasons   stated    above,           the    BIA's   order    is

affirmed.

             Affirmed.




                                         -8-